Citation Nr: 0705066	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss. 

2.  Entitlement to a compensable disability rating for left 
ear hearing loss. 

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which adjudicated the issues on 
appeal.  

The issue involving an increased disability rating for left 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1991 Board decision granted service 
connection for left ear hearing loss but denied service 
connection for right ear hearing loss on the basis that there 
was evidence of a right ear hearing loss disability for VA 
purposes.

2.  The evidence received since the September 1991 Board 
decision confirms that the veteran has a right ear hearing 
loss disability for VA purposes.  

3.  The veteran's right ear hearing loss is related to 
acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  A September 1991 Board decision that denied service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R.      § 20.1100 
(2006).

2.  The evidence received since the September 1991 Board 
decision is new and material, and the claim of entitlement to 
service connection for right ear hearing loss is reopened. 38 
U.S.C.A. §§ 5103, 5108, 7104(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.1105, 3.159, 38 C.F.R. § 3.156 (2006).

3.  Right ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303, 
3.385 (2006).

4.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, 
Diagnostic Codes 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a 
Claim for Service Connection for Right Ear 
Hearing Loss

The veteran is ultimately seeking service connection for 
right ear hearing loss.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim for service connection for 
right ear hearing loss since that claim was denied by the 
Board in decision dated in September 1991.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, the veteran initially filed a claim for service 
connection for bilateral hearing loss in 1988.  The RO denied 
the veteran's claim in rating decisions dated in April 1989 
and October 1990.  In each decision the RO found that VA 
audiological evaluations performed in October 1988 and July 
1990 revealed that the veteran did not have a bilateral 
hearing loss disability for VA purposes.  The veteran 
appealed the RO's denial to the Board.  

In a September 1991 decision, the Board granted service 
connection for left ear hearing loss but denied service 
connection for right ear hearing loss.  In denying service 
connection for right ear hearing loss, the Board found that 
the veteran did not have a right ear hearing loss disability 
for VA purposes. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim. See 38 U.S.C.A. § 5108.

In March 2003, the veteran attempted to reopen his claim for 
service connection for right ear hearing loss.  Under VA law 
and regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the 
September 1991 Board decision.  Since that decision the 
veteran has submitted two VA audiological evaluation reports, 
both of which show a right ear hearing loss disability for VA 
purposes.  

In this regard, an VA audiological evaluation performed in 
March 2001 revealed, in the right ear, a 30-decibel loss at 
the 500 Hz level, a 45-decible loss at the 1000 Hz level, a 
20-decibel loss at the 2000 Hz level, and a 25-decible loss 
at the 3000 and 4000 Hz levels.  A VA audiological evaluation 
performed in July 2003 revealed a 30-decibel loss at the 500, 
3000, and 4000 Hz levels, a 45-decible loss at the 1000 Hz 
level, and a 25-decible loss at the 2000 Hz level.  

These reports are new since they did not exist at the time of 
the Board's September 1991 decision.  In addition, these 
reports are probative of the central issue in this case as to 
whether the veteran has a right ear hearing loss disability 
for VA purposes.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the September 1991 Board decision; thus, the claim for 
service connection for right ear hearing loss must be 
reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.  Since the Board finds below that service 
connection for right ear hearing loss is warranted, there is 
no prejudice to the veteran in adjudicating this claim on the 
merits.

Since the record now shows that the veteran has a right ear 
hearing loss disability for VA purposes, the central issue in 
this case is whether this disability is related to service.  
After reviewing the record, the Board finds that the evidence 
supports the veteran's claim. 

The record shows that the veteran served as a tank commander 
during his period of active duty from January 1971 to 
September 1988.  The Board therefore assumes that he was 
exposed to acoustic trauma while on active duty.  

The veteran's service medical records also show a right ear 
hearing loss disability for VA purposes.  Initially, the 
Board notes that an audiometric testing was not performed at 
his entrance examination in March 1971.  The Board will 
therefore presume that he entered service with normal 
hearing.  See 38 U.S.C.A. § 1111 (West Supp. 2005).

Thereafter, audiometric testing in February 1984 and April 
1988 disclosed a right ear hearing loss disability for VA 
purposes.  In this regard, testing in February 1984 showed a 
60-decibel loss at the 500 Hz level, a 55-decibel loss at the 
1000 Hz level, and a 40-decibel loss at the 2000 and 4000 Hz 
levels.  Testing in April 1988 also showed a 45-decibel loss 
at the 1000 Hz level.  In short, the veteran' service medical 
records clearly showed the presence of a right ear hearing 
loss disability for VA purposes in service.  

The Board notes that post-service audiological testing in 
October 1988 and July 1990 did not confirm a right ear 
hearing loss disability for VA purposes.  Nevertheless, in 
light of the fact that a right ear hearing loss disability 
for VA purposes was confirmed on two separation occasions in 
service, with a current right ear hearing loss disability 
shown on VA audiological evaluation in March 2001 and July 
2003, the Board finds that the evidence supports the 
veteran's claim.  The Board thus concludes that service 
connection for a right ear hearing loss disability is 
granted.  

While the veteran did not have right ear hearing loss for VA 
purposes immediately following service, in adjudicating this 
claim, the Board has also considered the doctrine of 
reasonable doubt.  As the U.S. Court of Appeals for Veterans 
Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

The claim is granted. 

II.  Increased Rating for Hypertension

The record shows that the veteran developed hypertension 
while on active duty.  As a result, an April 1989 rating 
decision granted service connection and assigned a 10 percent 
disability rating for hypertension.  In March 2003, the 
veteran filed a claim for increased compensation benefits.   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hypertension is rated pursuant to DC 7101.  This code 
provision provides a 20 percent rating for diastolic pressure 
of predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  A 40 percent rating is warranted 
where there is diastolic pressure that is predominantly 120 
or more, and a 60 percent rating is assigned where the 
diastolic pressure is predominantly 130 or more.  See 38 
C.F.R. § 4.104, DC 7101.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating in excess 
of 10 percent for the veteran's hypertension.  The Board 
reviewed VA outpatient treatment records dated from 2002 to 
2004, private treatment records from K.F., M.D., dated in 
2004, and VA examination reports dated in May 2003 and 
November 2004, none of which document a diastolic pressure of 
110 or more or a systolic pressure of 200 or more.  For 
example, the veteran's blood pressure was 150/92 and 130/82 
when examined by VA in March 2003 and November 2004, 
respectively.  In short, these records provide highly 
probative evidence against the veteran's claim. 

It is important for the veteran to understand that even if 
one or two readings did meet the criteria at some point, this 
would not indicate diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  

In light of these findings, the Board can only conclude that 
the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for 
hypertension.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A.              § 5107(b).  Accordingly, the appeal is 
denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he  provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of his hypertension.  
Based a review of the record, the Board finds that these 
examinations appear adequate for rating purposes, as they 
report findings with respect to both systolic and diastolic 
pressure.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

The claim of service connection for right ear hearing loss is 
reopened and granted.  

A disability rating in excess of 10 percent for hypertension 
is denied. 


REMAND

The veteran is seeking an increased disability rating for his 
service-connected left ear hearing loss.  Since service 
connection has now been established for right ear hearing 
loss, the Board finds that the veteran should be afforded a 
VA audiological evaluation to determine the severity of his 
service-connected bilateral hearing loss disability.

Accordingly, the case is REMANDED to the RO for the following 
action:.  

1.  The veteran should be examined by a 
VA audiologist to determine the nature 
and severity of his bilateral hearing 
loss disability.  All necessary tests and 
studies should be conducted, to include 
an audiological evaluation.  A complete 
rationale for any opinion expressed must 
be provided.

2.  When the development requested has 
been completed, the RO should adjudicate 
the issue concerning an increased rating 
for bilateral hearing loss.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


